COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00092-CV


IN THE MATTER OF J.Y.




                                      ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-103907-16

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      In December 2016, J.Y., a juvenile, stipulated to and was adjudicated

delinquent for aggravated robbery with a deadly weapon. See Tex. Penal Code

Ann. § 29.03(a)(2) (West 2011). The trial court sentenced him to ten years’

confinement in the Texas Juvenile Justice Department (TJJD), probated for five

years. In January 2017, the State moved to modify the trial court’s disposition,

and in March 2017, the trial court modified its judgment and committed J.Y. to

      1
          See Tex. R. App. P. 47.4.
TJJD for ten years. In one issue, J.Y. appeals the trial court’s modification order,

arguing that because the evidence was insufficient, the trial court abused its

discretion. We affirm.

                                 I. Background

A. Initial offense

      In July 2016, J.Y. used a firearm to hijack an SUV from its driver. After

being spotted by the police a short while later, J.Y. and an accomplice then drove

at speeds approaching 100 miles per hour to try to evade capture. In November

2016, a grand jury indicted J.Y. for aggravated robbery with a deadly weapon. On

December 8, 2016, J.Y. stipulated to that offense, and the trial court sentenced

him to ten years’ confinement in TJJD with a possible transfer to the Institutional

Division of the Texas Department of Criminal Justice, probated for five years, and

released J.Y. from the Tarrant County Juvenile Detention Center.2

B. Present offense

      On the evening of December 8—the very day he received his probation

terms and was released from detention—J.Y. went riding with friends in a stolen

truck. When Officer Cannon with the Arlington Police Department tried to stop the




      2
       According to the clerk’s record, J.Y. was released from detention and
placed on an ankle monitor in late July 2016, only to be detained again after he
was arrested for burglarizing a vehicle in October. But at the modification
hearing, the State and J.Y.’s probation officer both stated that J.Y. had been
detained since July 2016.


                                         2
vehicle, J.Y. and his friends jumped out and ran, leaving a stolen gun on the

floorboard. Officer Cannon chased J.Y. on foot and arrested him.

      The State then moved to modify the trial court’s disposition order, alleging

that J.Y. had violated his probation conditions by fleeing from Officer Cannon,3 by

using marijuana on December 8, 2016, and by testing positive for marijuana or

THC on December 10, 2016.

C. Testimony at disposition-modification hearing

      At the disposition-modification hearing on March 2, 2017, J.Y. stipulated to

testimony from his mother, his probation officer, and Officer Cannon. The trial

court also heard live testimony from J.Y.’s probation officer, who stated that

J.Y.’s mother could not adequately supervise J.Y. at home. A placement

probation officer then testified that J.Y. had been accepted to a school in

Pennsylvania that could provide for his educational, drug-rehabilitation, and life-

skills needs. Although this school is a non-secure facility, it provides regular

supervision. The same probation officer testified that the gravity of J.Y.’s offenses

would make it hard for him to be accepted into similar programs in Texas.

D. Studies presented at disposition-modification hearing

      In addition to receiving testimony, the trial court was given a social-history

study prepared by J.Y.’s probation officer and a psychological evaluation

conducted by a Fort Worth psychologist. The social-history study portrayed J.Y.


      3
          See Tex. Penal Code Ann. § 38.04(b) (West 2016).


                                         3
as a person who did not know how to control his anger, had toxic friendships,

used drugs daily, and often skipped school. The psychological evaluation

recommended that J.Y. should (1) be provided a “safe and structured

environment,” to include a residential facility if his parents could not provide such

an environment; (2) be monitored using a tracking device; (3) be subjected to

regular drug testing; and (4) participate in an outpatient drug-rehabilitation

program, extracurricular sports, and a mentoring program.

E. Judgment and commitment

      The trial court found that J.Y. had violated the terms of his probation. After

weighing the evidence, the trial court determined that the best placement for J.Y.

was outside the home but not too far from family. The trial court decided against

placing J.Y. at the Pennsylvania school because it is “a thousand plus miles

away.”

      In its judgment, the trial court revoked J.Y.’s probation, found that

revocation was in J.Y.’s best interest, sentenced J.Y. to TJJD for ten years with a

possible transfer to the Institutional Division of the Texas Department of Criminal

Justice, and found that J.Y.’s best interest would be served by committing him to

TJJD. In its commitment order, the trial court found that it was in J.Y.’s best

interest to be placed outside the home, that reasonable efforts were made to

prevent or eliminate the need for J.Y.’s removal from the home and to make it

possible for him to return home, and that in his home, J.Y. “cannot be provided

the quality of care and the level of support and supervision” he needs to meet his


                                         4
probation conditions. The trial court also found that commitment to TJJD is in

J.Y.’s best interest because J.Y. needs a highly structured environment with

constant supervision and control.

                              II. Standard of Review

      We review a trial court’s decision to modify a juvenile disposition under an

abuse-of-discretion standard. See In re J.P., 136 S.W.3d 629, 632–33 (Tex.

2004). A juvenile court has broad discretion to determine a suitable disposition

for a child who has been adjudicated as having engaged in delinquent conduct.

In re J.D.P., 85 S.W.3d 420, 426 (Tex. App.—Fort Worth 2002, no pet.). This is

particularly true in proceedings to modify a juvenile’s earlier disposition. In re

D.R.A., 47 S.W.3d 813, 815 (Tex. App.—Fort Worth 2001, no pet.) (“Juvenile

courts are vested with a great amount of discretion in determining the suitable

disposition of children found to have engaged in delinquent conduct, and this is

especially so in hearings to modify disposition.”). A juvenile court abuses its

discretion when it acts unreasonably or arbitrarily without reference to any

guiding rules or principles. See In re C.J.H., 79 S.W.3d 698, 702 (Tex. App.—

Fort Worth 2002, no pet.). In appropriate cases, legal and factual sufficiency are

relevant factors in assessing whether the trial court abused its discretion. Id.

      In a juvenile proceeding’s disposition phase, we apply the civil standard of

review to evidentiary-sufficiency challenges. J.D.P., 85 S.W.3d at 426. That is,

we may sustain a legal-sufficiency challenge only when (1) evidence of a vital

fact is completely absent from the record, (2) legal or evidentiary rules bar the


                                          5
court from giving weight to the only evidence offered to prove a vital fact, (3) the

evidence offered to prove a vital fact is no more than a mere scintilla, or (4) the

evidence conclusively establishes the opposite of a vital fact. Ford Motor Co. v.

Castillo, 444 S.W.3d 616, 620 (Tex. 2014) (op. on reh’g); Uniroyal Goodrich Tire

Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998), cert. denied, 526 U.S.
1040 (1999). Moreover, in determining whether legally sufficient evidence exists

to support the finding under review, we must consider evidence favorable to the

finding if a reasonable factfinder could, and we must disregard evidence contrary

to the finding unless a reasonable factfinder could not. Cent. Ready Mix Concrete

Co. v. Islas, 228 S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson,

168 S.W.3d 802, 807, 827 (Tex. 2005).

      When reviewing a factual-sufficiency challenge under the civil standard of

review, we set aside the finding at issue only if, after considering and weighing all

pertinent record evidence, we determine that the credible evidence supporting

the finding is so weak, or so contrary to the overwhelming weight of all the

evidence, that the finding should be set aside and a new trial ordered. Pool v.

Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on reh’g); Cain v. Bain,

709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821, 823 (Tex.

1965).

                                  III. Discussion

      In his sole issue, J.Y. asserts that the trial court abused its discretion by

committing him to TJJD because the evidence was legally and factually


                                         6
insufficient to support the trial court’s finding that reasonable efforts were made

to prevent or eliminate the need for his removal from home and to make it

possible to return home, although J.Y. simultaneously concedes that “reasonable

efforts were made to prevent or eliminate his removal from his home.” Within his

sole issue J.Y’s fundamental complaint appears to be that “the evidence revealed

there was a [less] restrictive placement other than TJJD”; that is, he argues that

the trial court abused its discretion by committing him to TJJD rather than the

school in Pennsylvania.

      Violating a single condition of probation is sufficient for a trial court to

modify the juvenile’s prior disposition. See In re S.G.V., No. 04-05-00605-CV,

2006 WL 923576, at *3 (Tex. App.—San Antonio Apr. 5, 2006, no pet.) (mem.

op.). When an earlier disposition was based, as here, on a finding that the

juvenile engaged in a felony, the trial court may modify the disposition and

commit the juvenile to TJJD if after a hearing the court finds by a preponderance

of the evidence that the child violated a reasonable and lawful court order. See

Tex. Fam. Code Ann. § 54.05(f) (West Supp. 2016). A trial court may commit a

juvenile to TJJD if the court finds that (1) it is in the child’s best interests to be

placed outside the child’s home, (2) reasonable efforts have been made to

prevent or eliminate the need for the child’s removal from the child’s home and to

make it possible for him to return home, and (3) the child in the child’s home

cannot be provided the quality of care and level of support and supervision that

he needs to meet the conditions of probation. Id. § 54.05(m)(1).


                                          7
      The evidence shows no abuse of discretion. J.Y. violated his probation

terms the day he was released from detention. At the modification hearing, the

trial court heard testimony from J.Y.’s probation officer about J.Y.’s home

environment. This testimony was based on past but recent dealings with J.Y.’s

mother,4 from which the probation officer expressed “grave concern” that the

mother could not supervise J.Y. The State offered additional testimony from this

probation officer, who stated that J.Y.’s mother allowed him to associate with the

friends who had helped get him into his current situation and that she is J.Y.’s

primary caretaker because the father does not live with the family. A

recommendation from the psychological evaluation added that J.Y. needed a

“safe and structured environment.”

      Particularly in light of J.Y.’s concession as earlier noted, we conclude that

the evidence was legally and factually sufficient to support the trial court’s finding

that reasonable efforts were in fact made to prevent or eliminate the need for his

removal from home and to make it possible to return home.

      J.Y.’s argument that the trial court abused its discretion by committing him

to TJJD as opposed to the school in Pennsylvania is similarly unavailing. In his

brief, J.Y. concedes that the trial court made the statutorily required findings in its

disposition order but claims that the evidentiary weight indicates that the trial

court’s placement of J.Y. was manifestly unjust because TJJD was not the least

      4
      One of J.Y.’s brothers was already on juvenile probation and had been
assigned the same probation officer.


                                          8
restrictive placement for him. In a modification hearing, however, a trial court

need not consider alternative dispositions. In re A.S., No. 05-13-01022-CV,

2013 WL 6405489, at *4 (Tex. App.—Dallas Dec. 5, 2013, no pet.) (mem. op.)

(citing In re A.T.M., 281 S.W.3d 67, 72 (Tex. App.—El Paso 2008, no pet.)); In re

P.W., No. 03-04-00562-CV, 2005 WL 2043944, at *3 (Tex. App.—Austin Aug. 25,

2005, no pet.) (mem. op.); see Tex. Fam. Code Ann. § 54.05(f). If sufficient

evidence supports the trial court’s findings and if the order comports with the

family code, the trial court does not abuse its discretion. See A.T.M., 281 S.W.3d

at 72. Here, the trial court’s statutorily required findings regarding J.Y.’s

commitment to TJJD were supported by sufficient evidence, and the order aligns

with the family-code guidelines. We thus conclude that the trial court did not

abuse its discretion by committing J.Y. to TJJD rather than placing him in the

Pennsylvania     school.   See,    e.g.,       In   re   C.C.B.,   No.   2-08-379-CV,

2009 WL 2972912, at *3–4 (Tex. App.—Fort Worth Sept. 17, 2009, no pet.)

(mem. op.) (holding that evidence of lack of structure, support, and supervision at

home supported trial court’s decision to commit juvenile to Texas Youth

Commission rather than placing him in alternative treatment program); In re

D.W., No. 2-08-243-CV, 2009 WL 1815779, at *2 (Tex. App.—Fort Worth June

25, 2009, no pet.) (mem. op.) (holding that evidence of improper supervision and

juvenile’s need for structure supported trial court’s action in committing juvenile to

Texas Youth Commission rather than residential program for juvenile sex

offenders).


                                           9
     We overrule J.Y.’s only issue.

                                IV. Conclusion

     Having overruled J.Y.’s sole issue, we affirm the trial court’s judgment.




                                                  /s/ Elizabeth Kerr
                                                  ELIZABETH KERR
                                                  JUSTICE

PANEL: MEIER, GABRIEL, and KERR, JJ.

DELIVERED: August 3, 2017




                                       10